FILED
                                                                                           Jan 24, 2022
                                                                                           09:47 AM(ET)
                                                                                       TENNESSEE COURT OF
                                                                                      WORKERS' COMPENSATION
                                                                                             CLAIMS




             TENNESSEE BUREAU OF WORKERS’ COMPENSATION
            IN THE COURT OF WORKERS’ COMPENSATION CLAIMS
                           AT CHATTANOOGA

    Frances Conn,                                     )    Docket No. 2021-01-0278
               Employee,                              )
    v.                                                )
    Amazon,                                           )    State File No. 800220-2021
               Employer,                              )
    And                                               )
    American Zurich Insurance Company,                )    Judge Audrey Headrick
               Carrier.                               )


                                   COMPENSATION ORDER


       The Court held a Compensation Hearing on Ms. Conn’s claim to determine whether
she is entitled to medical benefits. Two experts, both of whom examined Ms. Conn,
reached different opinions regarding medical causation. After considering the medical
proof, the Court holds she is not entitled to medical benefits.

                                         History of Claim

       Ms. Conn developed bilateral hand, wrist, and shoulder pain on December 1, 2020,
after working at Amazon as a packer and stower for several months. She believed the high
productivity level and repetitive motions caused her condition. Four months later, she
reported the problem and selected Dr. Natasha Ballard, a primary care specialist, from a
panel.

        When Ms. Conn saw Dr. Ballard, she complained of pain and tingling due to
repetitive work at Amazon. Ms. Conn disclosed she previously experienced similar
symptoms when she worked for a package delivery service holding a scanner and when
typing at a medical office.1 Dr. Ballard ordered x-rays of Ms. Conn’s neck and hands,
performed an examination, and diagnosed bilateral arm pain. At that visit, she marked

1
 Ms. Conn testified she told Dr. Ballard the symptoms subsided one to two months after she quit working
at the package delivery service.
                                                  1
“non-work related” on a Healthcare Provider Request for Information form.

       Dr. Ballard later testified by deposition about causation. She noted she considered
all causes, including Ms. Conn experiencing similar symptoms when working at her
previous employment. Dr. Ballard agreed that “at least more than 50.1 percent of the cause
of [Ms. Conn’s] complaints was not related to her employment with Amazon.”

       Ms. Conn disagreed with Dr. Ballard’s opinion and sought treatment with Dr.
Gregory Steinke, a primary care specialist. His office note reflects she reported working
as an office manager in 2020 before taking a more active job at Amazon. Dr. Steinke
diagnosed bilateral lateral epicondylitis and bilateral trapezius muscle strain at the cervical
level. Noting that her level of activity and repetition increased after starting at Amazon,
Dr. Steinke related Ms. Conn’s diagnoses “to overuse as a result of work requirements at
her job at Amazon.” After ordering elbow straps and physical therapy, Dr. Steinke
continued providing ongoing treatment.

       By Form C-32, Dr. Steinke responded to questions regarding causation. Form C-
32 asked whether “the employment activity, more likely than not, [was] primarily
responsible for the injury or primarily responsible for the need for treatment.” He marked
“yes.” Dr. Steinke marked “no” when asked if the injury involved the aggravation of a
pre-existing condition. However, he checked “yes” when asked if the employment activity
was primarily responsible for the need for treatment of a pre-existing condition.

      Dr. Steinke also completed a Final Medical Report. He assigned no permanent
impairment and wrote he does not anticipate the need for future medical treatment.

                        Findings of Fact and Conclusions of Law

       Ms. Conn, as the employee in a workers’ compensation claim, has the burden of
proof on all essential elements of her claim. Scott v. Integrity Staffing Solutions, 2015 TN
Wrk. Comp. App. Bd. LEXIS 24, at *6 (Aug. 18, 2015). At a Compensation Hearing, Ms.
Conn must prove by a preponderance of the evidence that she is entitled to benefits. Tenn.
Code Ann. § 50-6-239(c)(6) (2021).

        Ms. Conn must first prove her claim satisfies the definition of “injury” in the
Workers’ Compensation Law. Tennessee Code Annotated section 50-6-102(14) defines
an “[i]njury” in relevant part as “an injury by accident . . . or cumulative trauma conditions
including . . . repetitive motion conditions, arising primarily out of and in the course and
scope of employment, that causes . . . the need for medical treatment[.]” Ms. Conn must
show, by a preponderance of the evidence and to a reasonable degree of medical certainty,
that the employment contributed more than fifty percent in causing the injury, considering
all causes. Tenn. Code Ann. § 50-6-102(14)(B)-(C).


                                              2
      Amazon relied upon Dr. Ballard. Because Ms. Conn chose her from a panel, her
opinion is presumed correct subject to rebuttal by a preponderance of the evidence. Tenn.
Code Ann. § 50-6-102(14)(E). The Court must determine if Ms. Conn rebutted the
presumption of correctness attached to Dr. Ballard’s opinion. After reviewing the
evidence, the Court holds she did not.

       In evaluating conflicting expert testimony, a trial court may consider, among other
things, “the qualifications of the experts, the circumstances of their examination, the
information available to them, and the evaluation of the importance of that information
through other experts.” Brees v. Escape Day Spa & Salon, 2015 TN Wrk. Comp. App. Bd.
LEXIS 5, at *14 (Mar. 12, 2015).

       Drs. Ballard and Steinke offered opposing causation opinions. Both physicians are
equally qualified, so this factor favors neither. As to the circumstances of their
examination, Dr. Ballard saw Ms. Conn once, while Dr. Steinke saw her for ongoing
treatment. This factor favors Dr. Steinke.

        What sets these experts apart is that Dr. Ballard knew Ms. Conn experienced similar
symptoms before working at Amazon. She experienced pain and tingling when working
at the package delivery service holding a scanner and at a medical office typing. In
contrast, Dr. Steinke’s office note only reflects Ms. Conn reported working as an office
manager in 2020 before taking a more active job at Amazon. Considering the information
available to them and the importance of that information through other experts, Dr. Ballard
had all relevant information; Dr. Steinke did not. Further, Dr. Steinke’s Form C-32 provided
contradictory causation responses regarding whether Ms. Conn had a pre-existing
condition.

      For those reasons, the Court finds that Dr. Steinke’s opinion does not overcome the
presumption of correctness afforded to Dr. Ballard’s opinion. Therefore, the Court holds
Ms. Conn is not entitled to medical benefits.

IT IS, THEREFORE, ORDERED as follows:

   1. Ms. Conn’s claim is denied.

   2. Amazon shall pay the $150.00 filing fee to the Clerk under Tennessee Compilation
      Rules and Regulations 0800-02-21-.06 within five business days after this order
      becomes final.

   3. Amazon shall file an SD-2 with the Clerk within ten business days of this order
      becoming final.

   4. Unless appealed, this order shall become final in thirty days.

                                             3
IT IS ORDERED.

ENTERED January 24, 2022.



                     ________________________________________
                     Audrey A. Headrick
                     Workers’ Compensation Judge




                            4
                                         APPENDIX

Exhibits:
   1. Form C-32 Standard Form Medical Report for Industrial Injuries (Amended)
   2. May 10, 2021 office note of Dr. Steinke
   3. Supportive Feedback Document
   4. Deposition of Dr. Ballard
   5. Healthcare Provider Request for Information
   6. August 10, 2021 letter regarding mileage signed by Dr. Steinke (Identification Only)
   7. August 9, 2021 causation letter signed by Dr. Steinke (Identification Only)
   8. May 11, 2021 letter regarding restrictions signed by Dr. Steinke (Identification
       Only)
   9. Amazon advertisement
   10. Curriculum vitae and office note of Dr. Ballard (Identification Only)2

Technical record:
   1. Petition for Benefit Determination
   2. Dispute Certification Notice
   3. Notice of Voluntary Nonsuit and Order of Voluntary Dismissal as to Defendant
      Subsequent Injury Fund Only
   4. Amended Scheduling Order
   5. Employee’s Pre-Hearing Statement and Brief
   6. Ms. Conn’s Pre-Compensation Hearing Statement
   7. Employer’s Pre-Hearing Statement and Brief




2
 Dr. Ballard’s office provided these documents to Amazon after her deposition. However, Amazon did
not file them before the compensation hearing.
                                                5
                             CERTIFICATE OF SERVICE

I certify that a copy of this Order was sent as indicated on January 24, 2022.

         Name              Certified    Email     Service sent to:
                            Mail
Frances Conn,                             X       frances_saad22@protonmail.com
Employee

Adam C. Brock-Dagnan,                     X       acbrock-dagnan@mijs.com
Employer’s Attorney




                                          /s/Penny Shrum      w/permission JD
                                          ______________________________________
                                          PENNY SHRUM, COURT CLERK
                                          wc.courtclerk@tn.gov




                                              6